Citation Nr: 1117576	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.

In a February 2009 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court set aside the Board's decision and remanded this case to the Board for readjudication.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2009.  A transcript is of record

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) (2010) are met.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010). 

In addition, although not yet listed in Title 38 of the Code of Federal Regulations, a recent issuance by the Secretary has added hairy cell leukemia and other chronic
B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

As to determining possible exposure, the law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (2010).

In addition, the Department of Defense (DoD) has confirmed that Agent Orange was used along the southern boundary of the Demilitarized Zone (DMZ) in Korea from April 1968 through July 1969.  DoD has also identified specific military units that were assigned or rotated to areas along the DMZ where Agent Orange was used.  For veterans who served in Korea from April 1968 through July 1969 in the specific units identified by DoD, exposure to Agent Orange is conceded.  The units so identified were the combat brigades of the 2nd Infantry Division and units of the 7th Infantry Division.

The Veteran maintains that he is entitled to a presumption of exposure to Agent Orange due to exposure while stationed in Korea.  His service personnel records show that he served in Korea from November 1969 to December 1970 with the Army's C Battery, 7th Battalion (HAWK), 2nd Artillery.  The records therefore indicate that he did not serve in Korea during the required timeframe of April 1968 to July 1969, and did not serve with one of the qualifying units for there to be a presumption of his having been exposed to Agent Orange.

The Veteran testified at the January 2009 hearing that he was exposed to Agent Orange from the soil while digging in Korea as part of his job laying and repairing communications lines.  His representative submitted a report from the Environmental Protection Agency (EPA) showing that dioxin (2, 3, 8, 8-TCDD) can remain in the soil for at least 15 years in areas where it is sprayed.  In the present case, it is not clear from the record whether between November 1969 to December 1970, the time that the Veteran served in Korea, the C Battery, 7th Battalion (HAWK), 2nd Artillery, was stationed in an areas along the DMZ in Korea where Agent Orange had previously been used.  Therefore, the claim must be remanded to the RO in order for such a determination to be made.  The Board notes that the Veteran's service personnel records, testimony from the January 2009 hearing, and the June 2007 statement of S.R.T., who served with the Veteran, establish that the Veteran had to dig in the ground as part of his duties as a field wireman in the area around the DMZ.  If additional research establishes that the Veteran served in an area of Korea where herbicide agents had been used, an expert opinion should be obtained regarding whether digging in the soil would have exposed the Veteran to such herbicide agents.  His claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, should then be readjudicated.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the National Academy of Sciences, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the Secretary has not specifically found a linkage between Agent Orange exposure and skin disorders other than chloracne or other acneform disease consistent with chloracne, the Veteran's skin disorder could not be presumed to be due to herbicide agents even if it is established that he had exposure to such substance.

Regarding the duty to assist, the RO did not afford the Veteran a VA examination for a skin disorder.  In this regard, the duty to assist requires that in deciding whether a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Board notes that the service treatment records show that in October 1969 the Veteran was treated for a widespread rash without an itch.  The impression was that it was an allergic reaction, and he was prescribed Benadryl and hydrocortisone cream.  On a December 1974 medical history report the Veteran indicated that he had never had skin diseases.  On physical examination his skin was found to be normal except for a surgical scar on the abdominal midline.

VA treatment notes from December 2000 indicate that there were brown spots noted on the Veteran's lower extremities.  T.C. wrote in October 2006 that he had known the Veteran since around 1967 and that he vaguely remembers him not having any spots on his legs.  Mr. C wrote that after his service, the Veteran did not like to wear shorts, and that he said that something in Korea had made his legs scale.  A.F., the Veteran's spouse, wrote in October 2006 that she had known him for 17 years and that his legs were getting darker and had hard, ugly sores on them.  C.A.F. wrote in October 2006 that she had known the Veteran since 1982, that the skin condition on his legs had worsened, that she thinks it is the cause of his leg pain, and that at times he has difficulty walking.

The Veteran testified at the January 2009 hearing that he had noticed a rash on his legs and sometimes on his chest after returning from Korea, and that he had not sought medical treatment except for getting medication like Benadryl from a doctor.

Consistent with the Memorandum Decision issued by the Court, the Board concludes that the evidence of record triggers the necessity of examination under 38 C.F.R. § 3.159(c) and McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Defense and perform other research necessary to determine whether between November 1969 through December 1970 the C Battery, 7th Battalion (HAWK), 2nd Artillery, was stationed in areas along the DMZ in Korea where herbicide agents had previously been used.

2.  If it is determined that the Veteran was stationed in an area in Korea where herbicides had been used, obtain an expert opinion to determine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran was exposed to herbicides through digging in the soil as part of his work repairing communication lines.  The expert should specifically comment on the EPA Factsheet on Dioxin (2,3, 7, 8-TCDD) that is in the claims file.  A complete rationale should be provided for all opinions.

3.  Thereafter, the RO should arrange for the Veteran to undergo VA examination to evaluate his skin disorder.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding his skin disorder.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

b.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's skin disorder is causally or etiologically related to service, to include as due to herbicide exposure, if the RO determines that the Veteran was so exposed, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the reviewer cannot answer any question in the case without resorting to unsupported speculation, the reviewer should so state, and explain why that is so.

4.  Thereafter, the RO should readjudicate the Veteran's claims for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and a skin disorder, to include as due to herbicide exposure.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

